COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00401-CV


ANDREW GOODFRIEND                                                   APPELLANT

                                          V.

TODD A. MEAGHER & MARILYN D.                                        APPELLEES
GARNER, TRUSTEE FOR THE
BANKRUPTCY ESTATE OF TODD
ENTERTAINMENT, LLC


                                      ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 21, 2013

      1
       See Tex. R. App. P. 47.4.